Case 7:20-cv-01542-KMK Document 10 Filed 11/17/20 Page 1 of 2




                            Defendant does not pay court fees. The Application is
                            therefore moot.

                            The Clerk of Court is respectfully directed to terminate the
                            pending motion, (Dkt. No. 9).

                            Plaintiff is to mail a copy of this Order to Defendant and
                            certify on the docket by November 20, 2020 that they have
                            done so.




                             November 17, 2020
Case 7:20-cv-01542-KMK Document 10 Filed 11/17/20 Page 2 of 2
